        Case 1:19-cv-01184-WJ-CG Document 77 Filed 03/02/21 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

DONALD GUARRIELLO, et al.,

              Plaintiffs,

v.                                                             No. CV 19-1184 WJ/CG

YASHNA ASNANI, et al.,

              Defendants.

        ORDER RESETTING SECOND INITIAL SCHEDULING CONFERENCE
                  AND SETTING HEARING ON MOTIONS

       THIS MATTER is before the Court on Defendants’ counsel’s Motion to Withdraw

as Counsel, (Doc. 72), filed February 12, 2021, and Plaintiff’s Motion to Show Cause,

(Doc. 74), filed February 26, 2021. On March 2, 2021, United States District Judge

Williams P. Johnson referred Plaintiff’s Motion to Show Cause, (Doc. 74), to the

undersigned to perform legal analysis and recommend an ultimate disposition, pursuant

to 28 U.S.C. § 636(b). (Doc. 76).

       IT IS HEREBY ORDERED that a telephonic Motion Hearing is scheduled for

Monday, April 5, 2021, at 2:00 p.m.

       IT IS FURTHER ORDERED that the Rule 16 initial scheduling conference

previously scheduled for Tuesday, April 6, 2021, at 1:30 p.m., (Doc. 69), is reset and will

be conducted by telephone on Monday, April 5, 2021, at 2:00 p.m. Parties shall call

Judge Garza’s AT&T Teleconference line at (877) 810-9415, follow the prompts, and

enter the Access Code 7467959, to be connected to the proceedings.

       IT IS SO ORDERED.

                                    ________________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
